 
Exhibit 10.14
ADMINISTRATIVE SERVICES AND COST SHARING AGREEMENT
This Agreement made and entered into this 1st day of January, 2007 by UTG, INC.,
a Delaware corporation ("UTG") and TEXAS IMPERIAL LIFE INSURANCE COMPANY, a
Texas life insurance company ("TI").
 
WHEREAS, TI is engaged in the general life insurance business;
 
WHEREAS, TI has as one of its primary objectives to operate in the most
efficient and profitable manner;
 
WHEREAS, UTG, through its officers, agents and employees, has extensive
experience and expertise in acquiring, managing and operating corporations and
other business entities engaged in the general life insurance business as well
as other financial and investment activities; and has been successful in
reducing the general expenses of such businesses;
 
WHEREAS, TI desires that the experience, expertise, sources of information,
advice, counseling and assistance of UTG and its officers and employees be
available to TI in the future, and to have UTG undertake certain duties and
responsibilities and perform certain services on behalf of TI, subject to the
supervision of the Board of Directors of TI, as provided herein; and,
 
WHEREAS, UTG is willing to undertake to render such services for TI, subject to
the supervision of the Board of Directors of TI, on the terms and conditions
herein set forth;
 
WHEREAS, TI is an indirect subsidiary and member of the same holding company
structure of UTG.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is mutually agreed between the parties as follows:
 
 1. Services of UTG. During the terms of this Agreement, UTG shall consult with
    the Board of Directors and executive officers of TI in connection with all
    management and policy decisions to be made by such Board of Directors and
    executive officers with respect to the management, operations, insurance
    programs, and acquisition programs of TI. UTG shall, in conformity with such
    directives of the Board of Directors of TI, perform and render at UTG's
    expense (except as otherwise provided herein) all of the services necessary
    for TI to carry on all of the business of TI that is currently being
    conducted including, but not by way of limitation:

 
 1. a. provide data processing services necessary to process and administer all
       of the insurance business in force of TI;
    b. provide all services and perform all functions necessary to meet
       regulatory requirements, including, but not by way of limitation,
       requirements of state insurance departments and requirements of the
       Internal Revenue Service;
    c. provide all services and perform all functions necessary to process the
       existing investment portfolio and any addition to or deletion from that
       portfolio mandated by the Board of Directors of TI;
    d. investigate, evaluate and assist in the selection of and participate in
       consultations and negotiations with accountants, lenders, attorneys,
       brokers, actuaries, underwriters, corporate fiduciaries, escrow agents,
       depositories, custodians, banks and other persons acting in any other
       capacity deemed by the Board of Directors of TI necessary or appropriate;
    e. advise, consult and negotiate with respect to purchases, sales, mergers,
       reorganizations and other acquisitions or dispositions of assets by TI;
    f. act as attorney-in-fact or agent in purchase, sales, mergers,
       reorganizations and other acquisitions or disposition of assets by TI;
    g. advise and consult in the agency operations of TI including, but not
       limited to, the design of insurance products to be offered to the public,
       the structuring of sales programs, conservation programs and training
       programs and the establishment of commission rate schedules payable to
       agents and agencies;
    h. perform, advise, consult or assist in the performance of such
       administrative and management functions necessary or appropriate in the
       management of TI as may be agreed upon by UTG and the Board of Directors
       of TI;
    i. advise and consult with respect to the capital and debt structure of TI;
    j. advise, consult and negotiate with respect to any financings by TI either
       on a public or private basis;
    k. advise and consult with respect to proceedings and hearings held and
       conducted by regulatory agencies, including, but not limited to,
       insurance regulatory hearings or proceedings; and
    l. attend, if required, meetings of the Board of Directors of TI.

 
 2. Information to UTG. TI shall, at all times, keep UTG fully informed with
    regard to (i) the operations of TI, (ii) the investments and assets owned by
    TI, (iii) the funds of TI available or to become available for investment,
    and (iv) generally as to the condition of the affairs of TI. In particular,
    TI shall notify UTG promptly of any material purchase, sale or other
    acquisition or disposition of assets by TI. TI shall furnish UTG with a copy
    of all financial statements of TI, a copy of each report prepared by
    certified public accountants, and such other information with regard to the
    affairs of TI as UTG may, from time to time, reasonably request.
 3. Officers and Employees. Officers and employees of UTG shall serve, if
    elected, as directors, officers and members of committees of TI.
 4. Fees.
 5. a. Fees.  As consideration for providing services under this Agreement TI
       agrees to pay UTG, a fee equal to TI’s pro rata share of the costs
       incurred by UTG to provide such services including but not limited to all
       personnel costs and taxes, costs to maintain UTG as a corporation in good
       standing and interest costs on borrowings of UTG.
    b. Accountings.  TI shall advance to UTG on a monthly basis, the projected
       estimated share of expenses allocable to TI.  Not less than quarterly,
       UTG shall provide on accounting of the actual expenses allocable to TI. 
       Said accounting shall be in such detail and be accompanied by substantive
       documentation satisfactory to TI.  Any balance due to or from the other
       party as a result of the actual accounting shall be settled within 90
       (ninety)days.
    c. Allocation.  TI shall be responsible for the reimbursement of its pro
       rata share of the above described costs to UTG based on; TI’s percentage
       of the total amount of all life insurance subsidiaries of UTG using the
       following formula, the actual number of direct policies in force by
       policy type multiplied by the standard base TPA pricing per policy as
       used from time to time by UTG and its affiliates with outside third
       parties.  Said formula and resulting percentage allocations shall be
       updated as UTG deems reasonable but in no event not less than annually.
    d. The monthly fee to be paid to UTG by TI shall be reduced by any and all
       amounts paid directly by TI for services which are to be provided by UTG.
    e. In addition to the above fees, TI shall reimburse UTG or pay directly for
       expenses related to:

                                                               i.      mergers,
acquisitions of new companies, or internal ownership restructuring;
                                                             ii.      changes in
the products being offered for sale;
                                                            iii.      changes in
the manner of soliciting new business, such as using direct mail or other forms
of advertising;
                                                           iv.      the moving
of administrative offices, such as travel, severance pay, movers, prepayment of
existing leases and the like; and
                                                             v.      Legal fees
of outside counsel related specifically to TI.
 5.  Expenses.         TI hereby agrees that it shall be solely responsible for
     its expenses of:
 6.  a. interest and other costs for borrowed money;
     b. taxes, licenses and fees;
     c. commissions of every kind;
     d. all policy benefits;
     e. all expenses and costs relating to its investment activities;
     f. all income taxes; and
     g. any other expenses not relating to insurance operations.
 7.  Facilities and Staff. UTG shall provide its officers and employees with
     adequate office space and adequate office equipment and other furniture,
     and clerical and secretarial personnel for the performance of the services
     provided for hereunder, and assume the expenses of same.
 8.  Responsibility of UTG. UTG shall be responsible to render the services
     provided for herein in good faith and in a reasonably competent manner. UTG
     shall use its best efforts to keep itself informed as to the business and
     affairs of TI. UTG shall keep accurate records of all transactions handled
     for TI and make those records available at all times to TI. UTG shall use
     its best efforts to maintain the confidentiality of all matters relating to
     the business of TI. UTG shall indemnify and hold harmless TI from any loss,
     liability or expense occasioned by UTG's failure to perform its obligations
     hereunder, provided, however, that neither UTG nor any of its officers,
     directors or employees shall be liable to TI or any third person hereunder
     unless UTG is guilty of bad faith, willful misfeasance or gross negligence.
     It is expressly understood and agreed that UTG and TI are not partners or
     joint venturers and nothing herein shall be construed so as to make them
     partners or joint venturers or impose any liability as such on either of
     them. The relationship between UTG and TI shall be that of independent
     contractors.
 9.  Freedom of Activity. Nothing in this Agreement shall otherwise limit or
     restrict the right of UTG or any officer or employee of UTG to engage in
     any other business or to render services of any kind to any other
     corporation, firm, individual or association.
 10. Term. This agreement shall remain in full force and effect for a period of
     24 months from the date hereof and may not be terminated by any party
     during said term except as otherwise provided herein. Upon the expiration
     of the term of this Agreement, it shall remain in full force and effect
     from month to month unless terminated by any party, upon ninety (90) days'
     prior written notice.
 11. Nonassignability. This agreement shall terminate automatically in the event
     of any assignment hereof by UTG. An assignment by UTG to a corporation or
     other entity that is a successor to UTG shall not be deemed an assignment
     for purposes hereof. This Agreement shall not be assignable by TI without
     the consent of UTG, except in the case of an assignment by TI to a
     corporation or other entity that is a successor, in which event such other
     corporation or entity shall be bound hereunder and by the terms of such
     assignment in the same manner as TI is bound hereunder.
 12. Termination. This Agreement shall be and become terminated immediately upon
     written notice of termination from TI to UTG if any of the following events
     shall occur.
 13. a. UTG shall violate any provisions of this Agreement and shall fail to
        cure such default within thirty (30) days after receipt of written
        notice of such violation; or
     b. Without consent of TI, UTG shall be adjudged bankrupt or insolvent by a
        court of competent jurisdiction, or an order shall be made by a court of
        competent jurisdiction for the appointment of a receiver, liquidator or
        trustee of UTG, or of all or substantially all of its property by reason
        of the foregoing, or approving any petition filed against UTG for its
        reorganization, and such adjudication or order shall remain in force or
        unstayed for a period of ninety (90) days; or
     c. UTG shall institute proceedings of voluntary bankruptcy, or shall file a
        petition seeking reorganization under the federal bankruptcy laws, or
        for relief under any law for the relief of debtor, or shall consent to
        the appointment of a receiver of UTG or of all or substantially all of
        its property, or shall make a general assignment for the benefits of its
        creditor, or shall admit in writing its inability to pay its debts
        generally as they become due.

If any of the events specified in subparagraphs (b) and (c) of this Section 11
shall occur, UTG shall give written notice thereof to TI within fifteen (15)
days after the happening of such event.
 12. Disclosure of Information.  UTG agrees all information communicated to it
     by or on behalf of TI while this Agreement is in force shall be used by UTG
     only for the purposes of this Agreement and during the term of this
     Agreement, and thereafter.  UTG will not disclose such information to any
     person who is not a Director, Officer, employee or agent of TI or of any of
     its affiliated companies, except to the extent such disclosure is directly
     or indirectly related to the performance of this Agreement or is otherwise
     required by any applicable law, rule or regulation.
 13. Records and Reports.  Except as provided herein, all forms, records,
     statements, reports, files and other data and information prepared,
     maintained or collected by UTG in the performance of this Agreement shall
     become the sole property of TI and shall be furnished to TI upon request.
 14. Inspection of Books and Records.  UTG shall keep proper books of account
     and records relating to the services performed hereunder in which full and
     correct entries will be made.  TI or its designated agents shall, upon ten
     (10) days prior written notice to UTG have the right to inspect the books
     and records of UTG at the offices of UTG in which said books and records
     are maintained during normal business hours for any purpose related to
     administration performance of this Agreement or the collection and
     determination of the fees required to be paid by TI to UTG under this
     Agreement.
 15. Performance. The failure of either party to insist upon strict performance
     of any provision of this Agreement shall not constitute a waiver of the
     right to insist upon strict performance or the obligation to strictly
     perform thereafter.
 16. Notices. Any notice, report or other communication required or permitted to
     be given hereunder shall be in writing and shall, unless some other method
     of giving such notice, report or other communication is accepted by the
     party to whom it is given, be given by being mailed by certified mail,
     postage prepaid, to the following address of the parties thereto:

If to UTG:        UTG, Inc
Attn:  Corporate Secretary
P.O. Box 5147
Springfield, Illinois 62705
 
If to TI: Texas Imperial Life Insurance Company
Attn:  Corporate Secretary
P.O. Box 5147
Springfield, Illinois 62705
 
Any party may, at any time, give written notice to the other parties, changing
its address for the purposes of this Section 13.
 
 17. Entire Agreement. This Agreement contains the entire understanding of the
     parties hereto and supersedes all prior agreements of the parties with
     respect to the subject matter contained herein.
 18. Modification.    This Agreement shall not be amended, changed, modified,
     terminated or discharged, in whole or in part, except by an instrument, in
     writing, duly executed by all parties hereto or their respective successors
     or assigns.
 19. Binding Effect.  This Agreement shall be binding upon and inure to the
     benefit of the parties hereto and any successors of the parties hereto.
 20. Applicable Law. The provisions of this Agreement shall be construed and
     interpreted in accordance with the laws of the State of Delaware as at the
     time in effect.
 21. Severability. If any provisions of this Agreement shall be found to be
     invalid by any court or competent jurisdiction, such findings shall not
     affect the remaining provisions of this Agreement and all other provisions
     herein shall remain in full force and effect.
 22. Titles Not to Affect Interpretation. The titles of paragraphs and
     subparagraphs contained in this Agreement are inserted for convenience of
     reference only and neither form a part of this Agreement nor are they to be
     used in the construction or interpretation hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the day and year first above
written.
 
UTG, INC.                                                                  Texas
Imperial Life Insurance Company
 
By: _/s/ James P. Rousey_________                By: __/s/ James P.
Rousey_________________
       James P. Rousey                                                         
James P. Rousey
        Executive Vice President                                  Executive Vice
President
 
 
Attest:                                                                         
Attest:
 
__/s/ Theodore C. Miller_________                __/s/ Theodore C.
Miller__________________
Theodore C. Miller                                                      
Theodore C. Miller
Secretary                                                                     
Secretary
 
 